Citation Nr: 1726309	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-14 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected bilateral hearing loss. 

2.  Entitlement to an effective date prior to July 25, 2007, for the award of the 10 percent rating for left ear hearing loss, recharacterized now as bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which increased the rating for bilateral hearing loss from zero to 10 percent disabling, effective July 25, 2007.  The Veteran appealed both the rating and the effective date of the increase. 

The Veteran requested a Board video conference hearing at the RO.  However, in a December 2016 correspondence, the Veteran indicated that he does not want a Board hearing at this time.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The Veteran was originally granted service connection for his left ear hearing loss in July 1968 and was assigned a non-compensable disability rating.  In October 1995 the Veteran filed a claim for increase for his left ear hearing loss, which was denied in a February 1996 rating decision and was not appealed by the Veteran.  In a July 2007 correspondence the Veteran asserted that his hearing loss has worsened since 1996 and filed a new claim for a right ear hearing loss.  

Subsequently, the RO in a March 2010 rating decision granted an increase, assigning a 10 percent rating for left ear hearing loss and deferred a decision for right ear hearing loss.  An August 2010 rating decision denied service connection for right ear hearing loss.  The Veteran filed a timely notice of disagreement with both the effective date for the grant of increase and the denial of right ear hearing loss. 

The Board notes that subsequently the issue of entitlement to service connection for right ear hearing loss was granted in an April 2016 rating decision, which recharacterized the issue on appeal to increased rating for bilateral hearing loss. 

Additionally, since a rating in excess of 10 percent for bilateral hearing loss is possible, the matter remains on appeal and is before the Board in accordance with AB v. Brown, 6 Vet. App. 35 (1993); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that during a November 2015 hearing before a Decision Review Officer (DRO, the Veteran's representative indicated that the RO were correct in their decision regarding the effective date and the Veteran stated that he did not want to discuss this issue any further.  Nevertheless, the issue was never formally withdrawn by the Veteran and is therefore discussed in detail below. 

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is part and parcel of a higher rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record indicates that the Veteran asserted that his ability to work is impacted by his service-connected bilateral hearing loss as he has difficulty hearing in meetings and has to ask others to repeat themselves.  However, the record does not indicate that he is unemployable due to his service-connected bilateral hearing loss; to the contrary, the Veteran is gainfully employed as an operational auditor.  Therefore, the issue of entitlement to a TDIU rating has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's bilateral hearing loss has been manifested by hearing acuity no worse than Level I in the right ear and Level X in the left ear.
 
2.  VA received the Veteran's claim for an increased rating for left ear hearing loss on July 25, 2007, and no unadjudicated claim, either formal or informal, was reasonably raised prior to that date of claim.

3.  In a March 2010 rating decision, the RO granted an increase, assigning a 10 percent rating for left ear hearing loss, effective July 25, 2007, the date the claim for increase was received by the RO.

4.  In an August 2016 rating decision, the RO granted service connection for right ear hearing loss, assigning a 10 percent rating for the Veteran's bilateral hearing loss, effective July 25, 2007. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for an earlier effective date, prior to July 25, 2007, for the award of the 10 percent rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to notify was satisfied by a letter dated in December 2009 in conjunction with the Veteran's claim for increase.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and his lay statements have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided VA examinations in connection with his claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed in detail below, the VA examiners thoroughly reviewed the Veteran's file and conducted the necessary testing with regards to the Veteran's hearing loss.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations and the opinions to be adequate.

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating Claim - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As set forth in the regulations, Tables VI, VIA, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Hearing tests will be conducted without hearing aids, and the results are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85. 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever would result in the higher numeral.

Analysis

Throughout the pendency of the appeal, the Veteran indicated that he did not understand the basis for his assigned rating and believes that he is entitled to a higher disability rating. 

The Veteran underwent a VA audiology examination in January 2010.  Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
37
25
30
40
50
LEFT
103
100
105
105+
100

Speech recognition score was 96 percent in the right ear and 40 percent in the left ear.  The examiner concluded that the audiogram revealed a normal to moderate sensorineural hearing loss in the right ear and a severe to profound mixed hearing loss in the left ear.  See also July 2010 addendum regarding etiology.  

Here, applying the January 2010 audiometric result to Table VII, the Veteran had Level I hearing acuity in the right ear and Level X in the left ear, resulting in a 10 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The left ear meets the criteria for an exceptional pattern of hearing loss under Table VIA, because the puretone threshold at each of the four specified frequencies is 55 decibels or more.  Under Table VIA, the Veteran's left ear is rated at Level X the same level it would be rated under Table VII; however, while combined with his right ear, the ultimate rating remains unchanged and is consistent with a 10 percent disability. 

The Veteran submitted a December 2015 private audiogram provided by Liberty Clinic.  This private audiogram is presented in graphical form and is uninterpreted; however, the Board, as fact finder, may interpret uninterpreted graphic representations of audiometric data if the results are clear, which they are.  Kelly v. Brown, 7 Vet. App. 471 (1995).  Thus, as interpreted by the Board and the RO, the pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
46
30
45
55
55
LEFT
95
90
90
105
95

Speech recognition score was 92 percent in the right ear and 70 percent in the left ear.  First, the Board notes that there is no indication that Maryland CNC test was used to obtain the speech recognition scores.  Nonetheless, even assuming for purposes of this analysis only that the Maryland CNC test was used, a higher rating is still not warranted based on these audiometric results.  In this regard, the private audiometric findings applied to Table VII are consistent with a noncompensable percent disability rating under Diagnostic Code 6100.  

Additionally, there is an exceptional hearing pattern in the left ear because the puretone threshold at each of the four specified frequencies is 55 decibels or more.  Thus under Table VIA, the hearing acuity in the left ear is Level IX instead of Level VII under Table VII, but ultimately the results still lead to a noncompensable rating under Diagnostic Code 6100. 




The Veteran underwent an additional VA audiology examination in March 2016.  Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
41
30
35
45
55
LEFT
88
85
80
100
85

Speech recognition score was 96 percent in the right ear and 88 percent in the left ear.  The examiner concluded that the audiogram revealed sensorineural hearing loss in the right ear and mixed hearing loss in the left ear.  

Applying the March 2016 results to Table VI, the Veteran has hearing acuity at Level I in the right ear and at Level IV in the left ear, resulting in a noncompensable rating under Table VII. 

Again, there is an exceptional hearing pattern in the left ear because the puretone threshold at each of the four specified frequencies is 55 decibels or more.  Therefore, applying the left ear puretone threshold average of 88 decibels to Table VIA, the Veteran's left ear hearing acuity is Level VIII.  Thus, applying Level I right ear acuity and Level VIII left ear acuity still results in a noncompensable rating under Table VII.  

The Board notes that while the findings from both the private audiogram and the March 2016 VA audiogram are consistent with only a noncompensable rating, the 10 percent currently assigned was continued by the RO because sustained improvement has not been shown by the evidence of record.  The 10 percent rating will not be disturbed herein.

The Board considered the Veteran's statements that his bilateral hearing loss disability warrants a higher rating.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone are not sufficient to address the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2).

Accordingly, there is no basis to support an increased rating, in excess of 10 percent for the Veteran's service-connected bilateral hearing loss.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Earlier Effective Date Analysis

The Veteran also seeks an effective date earlier than July 25, 2007, for the award of the 10 percent rating for bilateral hearing loss.

The effective date of an increased rating is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2). 

In determining when an increase is "factually ascertainable," VA should look to the record as a whole, including testimonial evidence and expert medical opinions, to determine when the increase took place.  VAOPGCPREC 12-98 at 5.  Further, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (discussing assignment of an effective date for a reduction in disability rating under DC 7528); DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  An effective date for an increased rating should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that the disability first manifested. 

In this case, the Veteran was initially granted service connection for left ear hearing loss in July 1968 rating decision and assigned a noncompensable rating.  The Veteran did not file a notice of disagreement with the July 1968 decision; as such, that decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.1103 (2016). 

In October 1995, the Veteran filed an additional claim for an increased rating which was denied in a February 1996 rating decision, which the Veteran again did not timely appeal.  As such, that decision also became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.1103 (2016). 

Thereafter, on July 25, 2007, VA received the Veteran's claim for an increased rating for his service-connected left ear hearing loss, as well as claim of service connection for right ear hearing loss.  This claim was adjudicated by the RO in March 2010 rating, at which time a 10 percent rating was assigned, effective July 25, 2007.

On review, the Board finds that an earlier effective date is not warranted.  The Board acknowledges that in limited circumstances, such as the presence of clear and unmistakable error, the finality of a VA adjudication may be attacked.  See 38 C.F.R. § 3.105 (e) (2016).  In the present case however, the Veteran has not alleged clear and unmistakable error or otherwise called into question the finality of the last final February 1996 rating decision for hearing loss; thus, an effective date for the 10 percent rating for hearing loss, based on the July 2007 claim, is precluded due to finality of the February 1996 rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Therefore, there is no legal basis for assignment of the 10 percent rating effective any earlier than July 25, 2007, the date of the Veteran's most recent claim for increased rating for hearing loss.  
In reaching this conclusion, the Board considered whether an increase in the Veteran's hearing loss was factually ascertainable up to one year prior to the July 2007 claim; however, in this case, the evidence regarding bilateral hearing loss, to include both medical and lay evidence, does not demonstrate a worsening of symptomatology within the one year prior to the receipt of the Veteran's claim for increase.  Accordingly, an earlier effective date for the award of the 10 percent rating for bilateral hearing loss prior to July 25, 2007, is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected bilateral hearing loss is denied.

Entitlement to an effective date prior to July 25, 2007, for the award of the 10 percent rating for bilateral hearing loss is denied.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


